Citation Nr: 9907562	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis or an 
asbestos-related lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had military service consisting solely of 
periods of active duty for training as well as periods of 
inactive duty training from September 1953 to September 1961.  
This appeal is before the Board of Veterans' Appeals (Board) 
from a rating action from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, that 
denied the appellant's claim for service connection for 
asbestosis and bilateral hearing loss.  The Board remanded 
the claims on two prior occasions, in January and August 
1996.  The RO subsequently awarded his claim for service 
connection for bilateral hearing loss; however, the claim of 
service connection for asbestosis remains denied.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been gathered.

2.  The appellant does not suffer from asbestosis or an 
asbestos-related lung disorder.


CONCLUSION OF LAW

Asbestosis or an asbestos-related lung disorder was not 
incurred in or as a result of active military, air, or naval 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.1, 3.6, 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with the claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that he was exposed to asbestos while 
working with aircraft brake systems while on active military 
service.  He claims that as a result, he now suffers from an 
asbestos related lung disorder.

Service medical records do not indicate treatment for or a 
diagnosis of an asbestos related lung disorder.  Post-service 
medical evidence of record include, in pertinent part, a 
private examination report (from Dr. S.N.), dated in December 
1991, which indicates that the appellant had bilateral 
inspiratory crackles.  Chest x-rays showed bilateral pleural 
thickening with bibasilar linear scarring.  Pulmonary 
function studies showed mild obstructive lung defect.  The 
impression included chronic obstructive pulmonary disease and 
asbestosis, based on radiographic findings, clinical history 
and pulmonary function study.  

A letter from the appellant's physician, Dr. S.N., dated in 
July 1992, indicates that he had been treating the appellant 
since 1986, and that the appellant had been diagnosed with, 
among others, chronic obstructive pulmonary disease and 
asbestosis.  The Board notes that in April 1992, chest x-rays 
had been accomplished and that they showed that his lungs 
were normal and that there was no evidence of an acute 
pulmonary disease. 

Report of a VA examination, dated in February 1993, indicates 
that the appellant reported asbestos exposure in the 
military, with progressive exertional dyspnea since 1986.  
Examination showed that the lungs were clear to auscultation 
and percussion.  Chest x-rays found mild cardiomegaly and 
bilateral pleural thickening.  The diagnosis was chronic 
obstructive pulmonary disease following exposure to asbestos.  

Report of a VA pulmonary examination, dated in November 1996, 
indicates that the appellant reported that he was exposed to 
asbestos and that he was told that he had asbestosis and 
chronic obstructive pulmonary disease.  He also reported that 
he smoked 40 packs of cigarettes a year until 18 years ago.  
Examination revealed that the chest was clear to auscultation 
and percussion and that no evidence of crackles was noted.  A 
high resolution CT scan of the chest showed no evidence for 
interstitial lung disease or pleural thickening, plaques, or 
other abnormalities.  Pulmonary function tests showed 
evidence of minimally reduced vital capacity with otherwise 
normal spirometry and diffusing capacity.  This was most 
consistent with an extrinsic, restrictive ventilatory defect 
and, as such, there was no evidence of intrinsic pulmonary 
disease whatsoever.  It was also noted that his ABG's showed 
mild resting hypoxemia for age which could be due to VQ 
mismatch in a patient who was somewhat obese.  It was thus 
determined that there was no evidence of disordered 
physiology that could be consistent with asbestos related 
lung disease.  The examiner stated that although the 
appellant may have had exposure to asbestos in the past, 
there was no radiographic, clinical, or pulmonary physiologic 
evidence of any lung disease whatsoever.  

A report of an examination from the appellant's private 
physician (Dr. S.N.), dated in September 1997, indicates that 
the appellant had been under the doctor's care since 1987 
for, among others, coronary artery disease and asbestosis.  
It was reported that he was diagnosed with asbestosis in 
1989, following an evaluation of shortness of breath upon 
moderate exertion, chest x-rays which showed bilateral 
pleural thickening and bibasilar linear scarring, and 
pulmonary function tests which revealed moderate obstructive 
ventilatory impairment.  It was noted that he reported 
exposure to asbestos for over 30 years while working as a 
fork lift operator and mechanic.  Examination of the lungs 
showed few rhonchi.  Chest x-rays showed bibasilar irregular 
parenchymal densities.  Pulmonary function tests showed mild 
obstructive ventilatory impairment.  The impression included 
asbestosis and chronic obstructive pulmonary disease.  The 
examiner stated that all radiographic studies made available 
to him since 1989 revealed pleural thickening and linear 
scarring, and that there was no possibility that a person 
with a prolonged history of cigarette usage such as the 
appellant, would have no physiological evidence of lung 
disease.

A VA examination report, dated in November 1997, indicates 
that the physician had reviewed Dr. S.N.'s September 1997 
examination report, and that he (the current VA examining 
physician) agreed with the prior VA examiner's opinion 
(November 1996) that there was no radiographic, clinical, or 
pulmonary physiological evidence of any lung disease 
whatsoever.  The physician indicated that a high resolution 
CT scan is one of the best tests to evaluate a person's claim 
to asbestosis, pleural plaque, or pleural thickening.  Based 
upon the CT scan findings in November 1996, there was no 
evidence of interstitial lung disease.  The examiner stated 
that the chest x-rays that may have showed some abnormality 
may have been some subpleural fat that was showing up as 
pseudo-pleural thickening.  However, as the CT scan in 1996 
showed, there is no pleural thickening.  The examiner stated 
that the appellant's dyspnea on exertion was hard to explain; 
however, it may be secondary to his heart disease and his 
long history of smoking.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  Id. 

Having considered the evidence of record and the applicable 
laws, the Board finds that service connection for asbestosis 
or an asbestos related lung disease is not warranted.  The 
Board acknowledges the fact that the appellant's treating 
physician has consistently found him to have an asbestos 
related lung disease.  The Board also acknowledges that a VA 
examination report in 1993 found that he had chronic 
obstructive pulmonary disease "following exposure to 
asbestos."  However, the Board also notes that a high 
resolution CT scan in 1996 showed no asbestos related lung 
disease.  The Board finds the results of the CT scan more 
persuasive than the prior radiographic findings as the CT 
scan is more precise and one of the "best" tests to 
evaluate asbestosis.  Further, the Board notes that the chest 
x-ray findings themselves have not consistently shown a lung 
disease.  The Board specifically notes that he was reportedly 
diagnosed with asbestosis in 1989 based on, among others, 
chest x-rays, and that in 1991, chest x-rays showed pleural 
thickening and bibasilar linear scarring.  However, in 1992, 
chest x-rays were normal.  

Moreover, the Board finds the VA examiner's 1997 report and 
findings more persuasive than the appellant's treating 
physician as the VA examiner has provided further rationale 
and bases that prior findings of lung disease were in error.  
In particular, the Board notes that the VA examiner has 
explained that the abnormal findings on x-rays were probably 
subpleural fat, and that any ventilatory impairment may be 
related to coronary artery disease.  This examiner's 
conclusion as to the existence of lung disease, it must be 
emphasized, was the same conclusion reached by the Director 
of VA Pulmonary Clinics at the Gainesville VAMC (also an 
Associate Professor at the University of Florida Pulmonary 
Division) who examined the veteran in November 1996.  Thus, 
the Board concludes, that given the entirety of the evidence 
of record, the preponderance of the evidence is against a 
finding that the appellant suffers from asbestosis or an 
asbestos related lung disorder.

ORDER

Entitlement to service connection for asbestosis or an 
asbestos-related lung disorder is denied.



		
	NANCY I. PHILLIPS
Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


